DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 41 is/are pending.  Claim(s) 3, 6-8, 14, and 16-27 is/are withdrawn.  Claim(s) 28-39 is/are canceled.

Allowable Subject Matter
Claim(s) 1-27 and 40 are allowable. 

Response to Arguments
With respect to the Double Patenting Rejection that the prior application teaches additional features, the Examiner notes the additional features do not negate the claiming of the features in the instant claims.  Therefore, this rejection stands with respect to claim 41.  
With respect to Applicant’s arguments that it is not common to file a terminal disclaimer for a child case, the Examiner notes at this time there is no way to determine which case will be patented first, if either.  It is the latter patented cases that may require a terminal disclaimer over the earlier patents.  Therefore, the rejection stands with respect to claim 41, at this time. 

Applicant's arguments filed 8/12/2021 have been fully considered and are persuasive with respect to claim 41, which is identical to former claim 1.  See also Interview Summary, mail date of 8/16/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/790,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘866 application claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘866 application to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an extended release immunomodulatory implant having inner and outer portions, the inner portion having interleukin(s) and the outer portion having an antigen that activates the innate immune system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim(s) 41 is/are rejected under 35 U.S.C. 103(a) as obvious over Barralet, et al (Barralet) (US 2010/0145469 A1) in view of Chen (US 2004/0022869 A1).
Regarding Claim 41, Barralet teaches an extended release immunomodulatory implant operatively arranged to facilitate bone morphogenesis (e.g. abstract, [0049]), comprising:
an inner portion (e.g. Figure 4B, #114) including one or more interleukins (e.g. [0019]); and, 
an outer portion completely surrounding the inner portion (e.g. Figure 4B, #116). 

Barralet teaches active agents within the external surface of the ceramic material (e.g. [0052]-[0053]).  
However, Barralet discloses the invention substantially as claimed but fails to teach the outer portion including an antigen operatively arranged to activate an innate immune system and wherein the antigen is present in the outer portion prior to implantation.
Chen teaches lipoteichoic acid (as a bioactive agent) used for causing an immune response (e.g. [0141]). 
Chen and Barralet are concerned with the same field of endeavor as the claimed invention, namely active agents used in bone implants. 
the outer portion including an antigen operatively arranged to activate an innate immune system as taught by Chen in order to cause an immune response by specifically TNF-alpha (e.g. Chen, [0141]). 

The combination of Barralet and Chen teaches:
wherein the antigen is present in the outer portion prior to implantation (e.g. [0052]-[0053], within the external surface of the ceramic material). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        12/3/2021